Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoscovits et al. (Pub No. US 2019/0042967 A1, hereinafter Yoscovits).
	With regards to claim 1, Yoscovits teaches an apparatus, comprising:
	A first pattern of superconducting material located on a substrate (see Fig. 4 and 6, first pattern 402 for example on substrate 610);
	A second pattern of superconducting material that extends across the first pattern of superconducting material at a position (see Fig. 4 and 6, second pattern 404 extending across 402 at a position); and
	A josephson junction located at the position and comprising an insulating barrier that connects the first pattern of superconducting material and the second pattern of superconducting material (see Fig. 4 and 6, josephson junction present between 402 and 404 with insulating barrier 406 in between connecting both 402 and 404).

	


With regards to claim 3, Yoscovits teaches the apparatus of claim 1, wherein the apparatus is a gradiometric superconducting quantum interference device (see ¶18, ¶38-¶39, SQUID device manufactured).

	With regards to claim 4, Yoscovits teaches the apparatus of claim 1, wherein the Josephson junction is a superconductor-insulator- superconductor Josephson junction (see Fig. 4, S-I-S junction shown).

	With regards to claim 5, Yoscovits teaches the apparatus of claim 1, wherein the Josephson junction comprises a first superconductor metal comprised within the first pattern of superconducting material and a second superconductor metal comprised within the second pattern of superconducting material (see Fig. 4, ¶84)

	With regards to claim 8, Yoscovits teaches the apparatus of claim 1, wherein the first superconducting material is aluminum, wherein the second superconducting material is aluminum, and wherein the insulating barrier is aluminum oxide (see ¶85, ¶24).

	With regards to claim 9, Yoscovits teaches the apparatus of claim 1, further comprising: 

a second Josephson junction comprising a second insulating barrier that connects the third pattern of superconducting material and the first pattern of superconducting material (see Fig. 6, second junction with a second insulating barrier 406 different from the first insulating barrier 406; connects third pattern of superconducting material 604 and first pattern 402).

With regards to claim 10, Yoscovits teaches the apparatus of claim 1, wherein the Josephson junction is located at the position where the second pattern of superconducting material crosses over the first pattern of superconducting material (see Fig. 6, Josephson junction at position where second pattern 404 crosses over first pattern 402).

With regards to claim 11, Yoscovits teaches a method, comprising: 
depositing a first superconducting material onto a substrate (see Fig. 4 and 6, first superconductor 402 on substrate 610); 
forming an insulating barrier on a surface of the first superconducting material that is opposite to the substrate (see Fig. 4 and 6, insulating barrier 406 on 402); and 
depositing a second superconducting material over the insulating barrier to form a Josephson junction (see Fig. 4 and 6, second superconductor 404 over 406 to form josephson junction).

With regards to claim 12, Yoscovits teaches the method of claim 11, wherein the method forms a gradiometric superconducting quantum interference device, and wherein the Josephson junction is a superconductor-insulator- superconductor Josephson junction that connects the first superconducting 

	With regards to claim 14, Yoscovits teaches the method of claim 11, wherein the depositing the first superconducting material comprises evaporating the first superconducting material onto the substrate, and wherein the depositing the second superconducting material comprises evaporating the second superconducting material over the insulating barrier (see ¶84, PVD method utilized).

	With regards to claim 16, Yoscovits teaches a method, comprising: 
forming a first pattern of superconducting material on a substrate (see Fig. 4 and 6, first pattern 402 formed on substrate 610); 
forming an insulating barrier adjacent to the first pattern of superconducting material such that the first pattern of superconducting material separates the insulating barrier from the substrate (see Fig. 4 and 6, insulating barrier layer 406 formed on 402); and
forming a second pattern of superconducting material across the insulating barrier to form a Josephson junction (see Fig. 4 and 6, second pattern 404 across insulating barrier 406).

	With regards to claim 17, Yoscovits teaches the method of claim 16, wherein the method forms a gradiometric superconducting quantum interference device, and wherein the Josephson junction is a superconductor-insulator- superconductor Josephson junction that connects the first pattern of superconducting material and the second pattern of superconducting material (see Fig. 4 and 6, ¶18, ¶38-¶39, SQUID device manufactured, S-I-S junction shown).



	With regards to claim 20, Yoscovits teaches the method of claim 20, wherein the first superconducting material is aluminum, wherein the second superconducting material is aluminum, and wherein the insulating barrier is aluminum oxide (see ¶85, ¶24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoscovits as applied to claims 1 and 11 above.
With regards to claim 5, Yoscovits is silent teaching the apparatus of claim 5, wherein the first superconductor metal is selected from a first group consisting of a type-1 superconducting material and a type-2 superconducting material, wherein the second superconductor metal is selected from a second group consisting of the type- 1 superconducting material and the type-2 superconducting material, and wherein the insulating barrier is an electrically insulating dielectric material at low temperature.
Examiner hereby takes official notice that superconductor material can be a type 1 or type 2 superconductor dependent on the manner on how superconductivity is inhibited for a particular requirement for the device.

With regards to claim 15, Yoscovits is silent teaching the method of claim 11, wherein the first superconducting material is selected from a first group consisting of a type-1 superconducting material and a type-2 superconducting material, wherein the second superconducting material is selected from a second group consisting of a type-1 superconducting material and a type-2 superconducting material, and wherein the insulating barrier is an electrically insulating dielectric material at low temperature.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoscovits as applied to claim 5 above, and further in view of Brink et al. (USP# 10,256,392 B1, hereinafter Brink).
With regards to claim 6, Yoscovits is silent teaching the apparatus of claim 5, wherein the first superconductor metal is different from the second superconductor metal.
In the same field of endeavor, Brink teaches how the superconducting electrodes can be different materials (see col. 8, lines 13-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize two different superconducting materials for the electrodes since utilizing different superconductive materials for electrodes modifies the properties of the josephson junction in which one of ordinary skill could arrive to one specific value that is preferable for a particular application.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoscovits as applied to claims 11 and 18 above, and further in view of Brink.
With regards to claims 13 and 18, Yoscovits is silent teaching the method of claims 11 and 16, wherein the forming the insulating barrier comprises oxidizing the first superconducting material.
In the same field of endeavor, Brink teaches a procedure in which the superconducting layer is oxidized to form the insulating layer (see col. 7, lines 3-10).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to oxidize the superconductor portion to form an insulating layer since doing so would eliminate the need for precursors / chemicals which could increase the cost of manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML